Order filed, April 17, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00281-CR
                                    ____________

                               Charlton Ward, Appellant

                                             V.

                               The State of Texas, Appellee


                    On Appeal from the Co Crim Ct at Law No 10
                               Harris County, Texas
                          Trial Court Cause No. 1816980


                                            ORDER

       The reporter’s record in this case was due April 6, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order David Fortson, the official court reporter, to file the record in this appeal
within 10 days of the date of this order.

                                      PER CURIAM